DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2022 is being considered by the examiner.

Response to Amendment / Arguments
The response, filed 11/23/2022, has been entered. Claims 1-20 are pending. Applicant’s arguments regarding claims 1-20 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that “at least one of the first sensor and the second sensor is mounted to a base of the water collecting container”; however, claim 1, on which claim 4 depends, recites that the second sensor is located vertically above an upper end of the water collecting container. It is unclear how the second sensor may be mounted to the base and yet also be located vertically above an upper end of the container. For the purposes of examination and in light of the specification, claim 4 is interpreted as “wherein the first sensor is mounted to a base of the water collecting container”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20080020493 A1, prior art of record) in view of Janardhanam et al. (US 20080156395 A1).Regarding claim 1:Jin teaches (FIG. 2) a system for monitoring a water ([0051]) collecting container (100, 101a, 101b) comprising:
a first sensor (141; however, 142, 143, or 144 may instead be interpreted as the first sensor) operable to detect if water is present within the water collecting container (e.g. [0034]); 
a second sensor (120) operable to determine a level of water within the water collecting container (e.g. [0027]); and 
a processing device (e.g. FIG. 1 - 400) operably coupled to (e.g. claim 32) the first sensor and the second sensorJin fails to teach:
the second sensor being located vertically above and upper end of the water collecting containerJanardhanam teaches (e.g. FIG. 5):
the second sensor (182 - [0035]) being located vertically above and upper end of the water collecting container (196)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the second sensor vertically above the water collecting container, as taught by Janardhanam, in the device of Jin to allow for ease of access to the second sensor. Additionally/alternatively, the modification is interpreted as merely rearranging the second sensor to a different location, shown by Janardhanam as being equivalent for the purposes of liquid level sensing. The examiner notes that the combination is not merely bodily incorporation. The container of Jin is sealed (e.g. FIG. 2). One of ordinary skill in the art, looking at the disclosures of Jin and Janardhanam would recognize that the level detection of Jin could be used for other applications which don’t require a sealed container and, thus, could have an open top such as that of Janardhanam, while still remaining a larger tank such as that of Jin.
Regarding claim 6:Jin and Janardhanam teach all the limitations of claim 1, as mentioned above.Jin also teaches (FIG. 2):
wherein at least one of the first sensor and the second sensor (120) is an ultrasonic sensor ([0032])
Regarding claim 7:Jin and Janardhanam teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Janardhanam teaches (e.g. FIG. 5):
wherein at least one of the first sensor and the second sensor (182) is mounted adjacent an upper end of the water collecting container  (196)
Regarding claim 8:Jin and Janardhanam teach all the limitations of claim 1, as mentioned above.Jin also teaches (FIG. 2):
wherein the first sensor (141 - [0034]; however, 142, 143, or 144 may instead be interpreted as the first sensor) and the second sensor (120 - [0027]) are simultaneously operable 
Regarding claim 10:Jin and Janardhanam teach all the limitations of claim 1, as mentioned above.Jin also teaches:
wherein the processing device is operable to generate an alert when the level of water within the water collecting container reaches a predetermined threshold ([0035], [0040], [0047], [0077]-[0078])
Regarding claim 13:Jin teaches (FIG. 2) a method of monitoring a water ([0051]) collecting container comprising:
detecting (e.g. [0034]) if water is present within the water collecting container via a first sensor (141; however, 142, 143, or 144 may instead be interpreted as the first sensor); 
determining a level (e.g. [0027]) of water present within the water collecting container with a second sensor (120); and 
generating an alert via an indicator if the level of water present within the water collecting container exceeds a predetermined threshold ([0035], [0040], [0047], [0077]-[0078])Jin fails to teach:
the second sensor being located vertically above an upper end of the water collecting containerJanardhanam teaches (e.g. FIG. 5):
the second sensor (182 - [0035]) being located vertically above an upper end of the water collecting container (196)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the second sensor vertically above the water collecting container, as taught by Janardhanam, in the method of Jin to allow for ease of access to the second sensor. Additionally/alternatively, the modification is interpreted as merely rearranging the second sensor to a different location, shown by Janardhanam as being equivalent for the purposes of liquid level sensing. The examiner notes that the combination is not merely bodily incorporation. The container of Jin is sealed (e.g. FIG. 2). One of ordinary skill in the art, looking at the disclosures of Jin and Janardhanam would recognize that the level detection of Jin could be used for other applications which don’t require a sealed container and, thus, could have an open top such as that of Janardhanam, while still remaining a larger tank such as that of Jin.
Regarding claim 14:Jin and Janardhanam teach all the limitations of claim 13, as mentioned above.Jin also teaches (FIG. 2):
wherein detecting if water is present within the water collecting container (via 141 - [0034]; however, 142, 143, or 144 may instead be interpreted as the first sensor) and determining the level of water present within the water collecting container (via 120 - [0027]) occur simultaneously (also see [0032]-[0036], [0050])
Regarding claim 18:Jin and Janardhanam teach all the limitations of claim 13, as mentioned above.Jin also teaches:
wherein determining a level of water present within the water collecting container with a second sensor includes emitting a sound wave into an interior of the water collecting container ([0032])
Regarding claim 19:Jin and Janardhanam teach all the limitations of claim 13, as mentioned above.Jin also teaches:
wherein the predetermined threshold indicates that the water collecting container is almost full ([0035], [0040], [0047], [0077]-[0078])
Regarding claim 20:Jin and Janardhanam teach all the limitations of claim 13, as mentioned above.Jin also teaches:
wherein the predetermined threshold indicates that the water collecting container is full ([0035], [0040], [0047], [0077]-[0078])

Claims 2-3, 5, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20080020493 A1, prior art of record) in view of Janardhanam et al. (US 20080156395 A1) and further in view of Tran et al. (US 20140184247 A1, prior art of record).Regarding claim 2:Jin and Janardhanam teach all the limitations of claim 1, as mentioned above.Jin fails to teach:
wherein at least one of the first sensor and the second sensor is a conductive sensorTran teaches:
wherein at least one of the first sensor and the second sensor is a conductive sensor ([0008], [0010]-[0013])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive sensor of Tran instead of the sensor (e.g. 141) of Jin as they are art-recognized equivalents for the purposes of detecting the presence/level of liquid.
Regarding claim 3:Jin, Janardhanam, and Tran teach all the limitations of claim 2, as mentioned above.Jin fails to teach:
wherein both the first sensor and the second sensor are conductive sensorsTran teaches:
conductive sensors may be used for discrete detection (presence or absence of liquid at the sensor) or continuous level detection ([0008], [0010]-[0013])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one conductive, discrete sensor of Tran instead of the discrete sensor (e.g. 141) of Jin and to use another conductive, continuous level sensor of Tran instead of the continuous level sensor (e.g. 120) of Jin as they are art-recognized equivalents for detecting the presence/level of liquid.
Regarding claim 5:Jin, Janardhanam, and Tran teach all the limitations of claim 2, as mentioned above.Jin also teaches (FIG. 2):
wherein at least one of the first sensor (e.g. 141) and the second sensor is mounted within the water collecting container (100, 101a, 101b) at a position offset from a base (e.g. 102) of the water collecting container
Regarding claim 9:Jin and Janardhanam teach all the limitations of claim 1, as mentioned above.Jin fails to teach:
wherein operation of the second sensor is initiated in response to detecting water within the water collecting container by the first sensorTran teaches:
wherein operation of the second sensor is initiated in response to detecting water by the first sensor (e.g. [0015], [0061])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to initiate operation of the second sensor in response to detecting the presence of water by the first sensor, as taught by Tran, in the device of Jin to reduce energy consumption and increase longevity of the second sensor.
Regarding claim 15:Jin and Janardhanam teach all the limitations of claim 13, as mentioned above.Jin fails to teach:
wherein determining the level of water present within the water collecting container with the second sensor occurs in response to detecting that water is present within the water collecting container via the first sensorTran teaches:
wherein determining the level of water with the second sensor occurs in response to detecting that water is present via the first sensor (e.g. [0015], [0061])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to initiate operation of the second sensor in response to detecting the presence of water by the first sensor, as taught by Tran, in the method of Jin to reduce energy consumption and increase longevity of the second sensor.
Regarding claim 16:Jin and Janardhanam teach all the limitations of claim 13, as mentioned above.Jin fails to teach:
wherein detecting if water is present within the water collecting container includes evaluating an electrical conductivity at the first sensorTran teaches:
wherein detecting if water is present includes evaluating an electrical conductivity at the first sensor ([0008], [0010]-[0013])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive sensor of Tran instead of the sensor of Jin as they are art-recognized equivalents for the purposes of detecting the presence/level of liquid.
Regarding claim 17:Jin and Janardhanam teach all the limitations of claim 13, as mentioned above.Jin fails to teach:
wherein determining a level of water present within the water collecting container with a second sensor includes evaluating an electrical conductivity at the second sensorTran teaches:
wherein determining a level of water with a second sensor includes evaluating an electrical conductivity at the second sensor ([0008], [0010]-[0013])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive sensor of Tran instead of the sensor of Jin as they are art-recognized equivalents for the purposes of detecting the presence/level of liquid.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20080020493 A1, prior art of record) in view of Janardhanam et al. (US 20080156395 A1) and Tran et al. (US 20140184247 A1, prior art of record) and further in view of Holt et al. (WO 2018217818 A1, prior art of record via citation in conclusion section of previous Office action).Regarding claim 4, as best understood (see 112 rejection above):Jin, Janardhanam, and Tran teach all the limitations of claim 2, as mentioned above.Jin fails to teach:
wherein the first sensor is mounted to a base of the water collecting containerHolt teaches (e.g. FIGS. 1C and 1D):
wherein the first sensor (112) is mounted to a base of the water collecting container (106)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the first sensor to the base of the container, as taught by Holt, in the device of Jin as it is an art-recognized equivalent location for the mounting of the level sensor. Viewing FIG. 2 of Jin, it is clear that the probes (131, 132), on which the sensors (141, 143, etc.) are mounted, could be mounted to the side and base of the container without affecting their operation, as evidenced by Holt.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20080020493 A1, prior art of record) in view of Janardhanam et al. (US 20080156395 A1) and further in view of Spanger (US 20050138939 A1, prior art of record).Regarding claim 11:Jin and Janardhanam teach all the limitations of claim 1, as mentioned above.Jin fails to teach:
wherein the water collecting container includes a non-conductive traySpanger teaches:
wherein the water collecting container includes a non-conductive tray ([0031])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid level detection of Jin in a non-conductive water collecting tray, as taught by Spanger, as it is the use of a known technique (the liquid level detection of Jin) to improve similar devices (liquid level detection of Spanger). One of ordinary skill in the art would recognize that liquid level detection techniques, such as the two sensor liquid level detection of Jin, may be used in a wide array of other devices which require liquid level detection, such as the condensation overflow prevention device of Spanger.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20080020493 A1, prior art of record) in view of Janardhanam et al. (US 20080156395 A1) and further in view of Xu (CN 104720443 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 12:Jin and Janardhanam teach all the limitations of claim 1, as mentioned above.Jin fails to teach:
wherein the water collecting container is mounted within a cabinet of a refrigerated sales cabinetXu teaches (FIGS. 1-2)
wherein the water collecting container (21) is mounted within a cabinet of a refrigerated sales cabinet (abstract, [0002], [0018])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid level detection of Jin for a water collecting container in a refrigerated sales cabinet, as taught by Xu, as it is the use of a known technique (the liquid level detection of Jin) to improve similar devices (liquid level detection of Xu). One of ordinary skill in the art would recognize that liquid level detection techniques, such as the two sensor liquid level detection of Jin, may be used in a wide array of other devices which require liquid level detection, such as the refrigerated sales cabinet of Xu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856